
	
		II
		110th CONGRESS
		1st Session
		S. 1047
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2007
			Mr. Voinovich (for
			 himself, Ms. Collins, and
			 Mr. Akaka) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  from gross income amounts paid on behalf of Federal employees and members of
		  the Armed Forces on active duty under Federal student loan repayment
		  programs.
	
	
		1.Short titleThis Act may be cited as the
			 Generating Opportunity by Forgiving
			 Educational Debt for Service Act of 2007.
		2.Exclusion for
			 student loan repayments by the Federal Government
			(a)Exclusion from
			 gross incomeSection 108(f) of the Internal Revenue Code of 1986
			 (relating to student loans) is amended by adding at the end the
			 following:
				
					(5)Student loan
				repayments by Federal GovernmentIn the case of an individual,
				gross income does not include any payments made by the Federal Government on
				behalf of such individual under—
						(A)(i)section 5379 of title
				5, United States Code; or
							(ii)any other similar Federal program
				for its employees; or
							(B)section
				510(e)(2), chapter 109, or chapter 1609 of title 10, United States
				Code.
						.
			(b)Exclusion from
			 wages
				(1)In
			 generalSection 3121(a) of such Code (defining wages) is
			 amended—
					(A)in paragraph
			 (21), by striking or at the end;
					(B)in paragraph
			 (22), by striking the period at the end and inserting ; or;
			 and
					(C)by inserting
			 after paragraph (22) the following:
						
							(23)any payment
				excluded from gross income under section 108(f)(5) (relating to student loan
				repayments by the Federal
				Government).
							.
					(2)Social Security ActSection 209(a) of
			 the Social Security Act
			 (42 U.S.C.
			 409(a)) is amended by adding at the end the following:
					
						(20)Any payment
				excluded from gross income under section 108(f)(5) of the Internal Revenue Code
				of 1986 (relating to student loan repayments by Federal
				Government).
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to payments
			 made on or after the date of enactment of this Act in taxable years ending
			 after such date.
			
